MitsuiBabcock




15 August 2006




MEMORANDUM OF UNDERSTANDING

Between Mitsui Babcock Energy Limited 11 the Boulevard

Crawley

West Sussex

RH10 1 UX

and

Clean Power Technologies, Inc 436-35th Avenue N.W.,

Calgary, Alberta, Canada T2K

The parties have agreed to the following to form the basis for an Agreement.

1

Mitsui Babcock has agreed to develop a Steam Accumulator and other related
technologies ("the accumulator technologies") in partnership with Clean Power
Technologies, Inc ("CPTI") for use in CPTI's petrol (gas)/steam and diesel/steam
hybrid technologies project (hereinafter referred to collectively as "the said
technologies") .

2

Mitsui Babcock's agreement under clause 1 is conditional on the assumption that
the development cost of the said accumulator technologies will be approximately
£200,000 or US$400,000. CPTI has agreed to give and Mitsui has agreed to accept
4,000,000 common stock of CPTI in lieu of cash reimbursement for the said
development costs.

3

Within 18 months after the first petrol(gas)/steam vehicle is publicly and
formally unveiled, Mitsui may, at its option, seek cash reimbursement of the
development costs it has then incurred from CPTI. Upon payment of such
development costs by CPTI, Mitsui Babcock will return 3,000,000 of CPTI's common
stock to CPTI.

4

If Mitsui Babcock spends more than the anticipated $400,000 towards the
development, it will have an option either to receive cash reimbursement for the
excess from CPTI or it may choose to receive CPTI shares in lieu thereof, at a
price to be negotiated.

MitsuiBabcock




5

All technologies and intellectual properties which are developed by Mitsui
Babcock in connection with CPTI's petrol(gas)/steam and diesel/steam project and
which are patentable and/or patented will, at all times, belong to CPTI. Any
intellectual property which is not patentable may be used by Mitsui Babcock
without the prior approval or consent of CPTI.

6

If CPTI is unable to make cash reimbursement to Mitsui Babcock as per clause 3
hereof, it is agreed by and between the parties hereto that all technologies
hitherto owned by CPTI, whether patented and/or patentable, will be transferred
to joint ownership of CPTI and Mitsui Babcock.

7

CPTI has agreed to provide 100,000 of its common stock to Mitsui Babcock. Mitsui
Babcock, at its discretion, will reward any employees who have helped and
participated in development of the said accumulator technologies for the CPTI
project.

8

It is agreed that Richard Dennis will be appointed to the Board of Directors of
CPTI after a formal agreement is signed. Alastair Fraser will be appointed to
CPTI's Advisory Board.




Signed on behalf of Mitsui Babcock Energy Limited:




/s/ Alastair Fraser

Authorised Signatory




Name (Print)   Alastair Fraser




Position         Head of Strategic Development




Date   31/8/06

























       Signed on behalf of Clean Power Technologies Inc.:




           /s/ Abdul Mitha

            Authorised Signatory







       Name (PRINT)   ABDUL ,MITHA




       Position   President and Chief Executive Officer

           Date   

September 11, 2006

